DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 26, 27, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Helen Yang et al., “Temperature-Triggered Collection and Release of Water from Fogs by a Sponge-Like Cotton Fabric,” Materials Views, Advanced Materials, pages 1–5 (Jan. 09, 2013) (“Yang”)1 in view of Van Heeswijk et al., US Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Van Heeswijk and in further view of Rainville et al., US 5,768,897 (“Rainville”), Tai et al., US 2014/0174295 (“Tai) or Ball et al., US 2013/0319233 (“Ball”).  Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Van Heeswijk and in further view of Tai.  Claims 31–34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Van Heeswijk and in further view of Ball.
Claim 22 disclsoes a water extracting device comprising, inter alia, a carrier structure and a substrate of fibrous material laminated on the carrier structure.  
Yang discloses a water extracting device (i.e., the device that uses its “sponge-like cotton fabric to collect and release water form a humid atmosphere, Yang p. 1) comprising a carrier structure (the structure, not illustrated, that holds the fabric, id.).
Yang teaches that its cotton fabric can easily collect and release moisture from air.  Yang p. 1.  However, Yang differs from claim 1 because it does not explicitly disclose that its sponge-like cotton fabric is laminated onto the carrier structure.
However, in the analogous art of water collection devices, Van Heeswijk discloses an evaporative cooler comprising a plurality of plates 10 that are each provided with a liquid retaining layer 30.  Van Heeswijk Fig. 4, [0085].  The liquid retaining layer 30 is manufactured from a fibrous material and is adhesively laminated onto the plate 10.  Id. at [0087], [0088].  The liquid retaining layer 30 is a material that will easily retain and release liquid.  Id. at [0086].  The plate 10/retaining layer 30 structure is beneficial because the plate 10 provides an open structure for holding the Id. at [0089].  

    PNG
    media_image1.png
    1024
    810
    media_image1.png
    Greyscale

It would have been obvious to use Van Heeswijk’s plate 10 to support Yang’s cotton fabric material because a person of ordinary skill in the art would understand that Yang’s cotton fabric would need to be supported by a structure so that air could pass over the fabric for water collection, and Van Heeswijk’s plate 10 is used for this same purpose because it supports liquid retaining layer 302.  
With this modification, Yang teaches the limitations of claim 22:
“A water extracting device (the device that uses the “sponge-like cotton fabric” to collect and release water from a humid atmosphere, Yang p. 1) comprising:  a carrier structure (Van Heeswijk’s plate 10 that supports Yang’s cotton fabric similar to how the id. at Figs. 1a and 1c, p. 1) and a quantity of an LCST polymer forming a layer surrounding the core (the LCST polymer layer that covers the surface of each fiber, id. at Figs. 1b and 1c, p. 1); a heating provision arranged to selectively heat the LCST polymer to above its lower critical temperature whereby water absorbed by the fibres can be subsequently released on heating (the device that raises the temperature above 45°C to release water absorbed by the coated fibers, id. at p. 3)3, wherein the carrier structure comprises a conducting metal foil (as the plate 10 is a relatively thin material made of metal, Van Heeswijk [0087])4 divided into a plurality of fins (fins 14, id. at Fig. 4, [0087]), separated from each other by cuts (the cuts between the fins 14, id. at [0075]), and through which air can circulate between the first surface of the id. at Fig. 4).”
Regarding claim 26, Yang teaches the limitations of the claim:
“The device according to claim 22, wherein the LCST polymer is poly(N-isopropylacrylamide) (PNIPAAm) (as the LCST polymer coating Yang’s cotton fibers is PNIPAAm, Yang p. 1).”
Regarding claim 27, Yang teaches the limitations of the claim:
“The device according to claim 22, wherein the fibres comprise natural fibres (as the fibers are made of cotton, Yang p. 1).”
Claim 28 requires that for the device of claim 22, the fibrous material is provided on a first surface of the conducting metal foil and the heating provision comprises a restive heating element provided on the second surface of the conducting metal foil.  Claim 29 requires that for the device of claim 28, the restive heating element comprises a carbon containing layer, comprising carbon black particles.  Claim 30 requires that for the device of claim 28, the restive heating element covers regions of the substrate and other regions of the substrate are free of heating elements.  Claim 31 requires that for the device of claim 28, the carrier structure comprises a generally rectangular panel and the restive heating element comprises strips extending across the panel that can be selected activated.  
When Yang is modified in view of Van Heeswijk, Yang’s cotton fabric would be provided on the top side of Van Heeswijk’s plate 10, in the same way that Van Heeswijk’s liquid retaining layer 30 is provided on the top side of the plate 30.  Van Heeswijk Fig. 4, [0088].  Additionally, Rainville teaches that it is beneficial to provide a 5.  Ball Fig. 3, [0005], [0073].  Therefore, because Yang teaches that it’s water absorbing material (cotton fabric) is regenerated by heating it to release absorbed water, while restive heating elements are known in the art for this purpose (Rainville col. 6, ll. 23–50; Tai [0027]; Ball Fig. 3, [0005], [0073]) it would have been obvious to use a restive heating element in conjunction with Yang’s device.  It would have been obvious to provide this restive heating element (of Rainville and Tai) on the side of plate 10 opposite of liquid absorbing layer 30 (i.e., Yang’s cotton fabric) because this location would be a routine engineering choice as the restive heating element in this location would be able to heat the absorbing layer 30 as the plate 10 is conductive.  Van Heeswijk [0026].  Note that Ball’s heating elements 103 would be provided at least partially on the bottom of plate 10, as seen in Ball Fig. 3.  The top region of Yang’s cotton material would not be covered by the restive heating element because the restive heating element would be provided below the cotton fabric.   
Regarding claim 42
“The device as claimed in claim 22, wherein the LCST polymer is grafted onto a surface of the core (as the LCST polymer is grafted onto the cotton fiber core, Yang p. 1)6.”
Regarding claim 43, Yang teaches the limitations of the claim:
“The device as claimed in claim 22, wherein the core is a cotton core (as the cotton fibers in Yang form the core, Yang p. 1).”
Claim 32 discloses a system comprising a housing having an inlet and an outlet and a water extracting device according to claim 22 located within the housing, whereby moist air can flow from the inlet to the outlet over the substrate and circulate between the surfaces of the conducting metal foil and the LCST polymer can absorb moisture from the air and subsequently release it in response to an external stimulus.
Ball discloses a system for removing water from air (Fig. 1) comprising a housing 12 having an inlet 20 and outlets 24, 26 and a water extracting device (desiccant stack 14 that includes a plurality of desiccant trays 74 holding desiccant media material) located within the housing 12.  Ball Fig. 1, [0049], [0051].  Moist air flows from the inlet 20 to the outlets 24, 26 over the desiccant stack 14 and circulate between the trays 74 in the desiccant stack 14 to circulate between the surfaces of the trays 74 so that the desiccant media can absorb moisture from the air.  Id at [0012].  The desiccant media is then heated to release water absorbed by the desiccant media.  Id.  

    PNG
    media_image2.png
    891
    1164
    media_image2.png
    Greyscale

Ball differs from claim 32 because it does not explicitly disclose that the trays 74 in the desiccant stack 14 have the structure of the water extracting device according to claim 22.  However, Ball does teach that the trays 74 each hold a desiccant media material that is used to capture moisture from air and release moisture on heating.  Ball [0014].  As noted above, the combination of Yang and Van Heeswijk (i.e., the water extracting device according to claim 22) is beneficial because Yang’s cotton fabric is able to easily absorb water from the atmosphere while releasing it on heating.  Yang p. 1.  Therefore, it would have been obvious to use the combination of Yang and Van Heeswijk (i.e., Van Heeswijk’s plate 10 with Yang’s cotton fabric used as material 30) as each of the trays 74 in Ball’s system in order to provide this benefit and because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).
Regarding claim 33, Ball in view of Yang and Van Heeswijk teaches the limitations of the claim:
“The system according to claim 32, wherein the housing further comprises a drain (water line 36, Ball Fig. 1, [0053]) and a gravity flow structure leading to the drain (cooling coil 30, id).
Regarding claim 34, Ball in view of Yang and Van Heeswijk teaches the limitations of the claim:
“The system according to claim 32, further comprising a heat exchanger communicating with the outlet (ambient air cooling line 32, Ball Fig. 1, [0053]), whereby air leaving the outlet can flow through the heat exchanger and be cooled (as air leaving line 26 is cooled by cooling  line 32, id.).
Regarding claim 44, Ball in view of Yang and Van Heeswijk teaches the limitations of the claim:
“The system as claimed in claim 32, wherein the plurality of fins are aligned in a direction between the inlet and the outlet such that air can flow along the conducting metal foil and alternately circulate between the first and second surfaces (as seen by the fluid flow arrows in Van Heeswijk Fig. 4).”
Response to Arguments
Rejoinder
Claims 32–34 and 44 are rejoined in light of the amendments.
35 U.S.C. 103 Rejections Over Moore in view of Yang/Weisman and Meijer
The Examiner withdraws the 35 U.S.C. 103 rejections over this combination of references in light of the amendments.
35 U.S.C. 102/103 Rejections Over Yang
The Examiner maintains that the claims are unpatentable over Yang.  However, the amendments to independent claim 22 has required an updated search and interpretation of the prior art, and therefore the Applicant’s arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yang is contained in the record as the 5-page Non Patent Literature document dated Mar. 02, 2016.  An additional copy of this reference which indicates that it was first published on Jan. 09, 2013 is contained in the record as the 25-page Non Patent Literature document dated Aug. 18, 2020.
        2 Instant disclosure teaches that when its carrier structure comprises a plurality of fins (as in claim 22), the carrier structure has a configuration as disclosed in WO2008055981.  Spec. dated Mar. 02, 2016 (“Spec.”) [0009].  Van Heeswijk is the US version of WO2008055981.  Therefore, a person of ordinary skill in the art would expect that Van Heeswijk’s plates 10 would have a structure that corresponds to the claimed “carrier structure.”
        3 Note that it also would have been obvious to interpret the prior art so that Van Heeswijk’s device 52 corresponds to the claimed “water extracting device” with Yang’s cotton fabric being used as the material forming the liquid retaining layer 30 that covers plates 10.  Van Heeswijk Fig. 4, [0083], [0084].  In which case, the claim mapping above would be virtually identical except that the “heating provision” would be the mechanism that heats the plate 10 so that it can give moisture to secondary flow B.  Id. at [0089].  
        
        4 The Examiner takes the position that the metal that forms plate 10 is foil because instant disclosure teaches that when its carrier structure comprises fins (as in claim 22), it has the structure described in WO 2008055981 (Spec. [0009]) while Van Heeswijk is the US version of WO 2008055981.  If the metal that forms plate 10 is not considered to be a “foil” in the context of instant application, then claim 22 is likely unpatentable under 35 U.S.C. 112(a) for lacking written description because instant disclosure does not teach an embodiment where the carrier structure comprises foil having fins.  
        5 It would have been obvious to use Ball’s frame 74 to support the structure of Yang and Van Heeswijk because this frame 74 holds a similar desiccant filter media 82.  Ball Fig. 3 [0078].  
        6 Note that instant disclosure admits that the technique described in Yang is used to graft an LCST polymer onto a cotton core.  Spec. [0035].